Citation Nr: 1214977	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-42 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The appellant had active service from February 2000 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 administrative decision of the VA Regional Office (RO) in Indianapolis, Indiana.  In February 2010, the appellant testified at a hearing conducted at the RO before a decision review officer.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  By a March 2002 administrative decision, the RO in Roanoke, Virginia held that the appellant's discharge from military service constituted a bar to VA compensation benefits.  Although the Veteran initiated an appeal of this denial, he then withdrew his notice of disagreement.  

2.  Evidence received after the March 2002 holding that the appellant's discharge from military service constituted a bar to VA compensation benefits includes pertinent service personnel records in existence but unavailable for consideration at the time of the prior decision.  

3.  The appellant entered service in February 2000 and was administratively discharged in March 2001 under other than honorable conditions due to misconduct.

4.  During service, the appellant was disciplined for losing his military identification card in June 2000 and had one nonjudicial punishment in January 2001 for a positive drug test.

5.  The appellant's service from February 2000 to March 2001 did not involve willful and persistent misconduct on his part and is not considered to be under dishonorable conditions for VA compensation benefits purposes.

CONCLUSIONS OF LAW

1.  Since the RO's March 2002 administrative decision, official service department records have been received that are relevant to the issue of whether the appellant's discharge from military service constitutes a bar to VA compensation benefits; hence, reconsideration is warranted.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2011).

2.  The appellant's other than honorable discharge from service is not a bar to the award of VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.12, 3.159, 3.354 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied issue of whether the appellant's discharge from military service constitutes a bar to VA compensation benefits, as well as the underlying de novo aspect of this appeal, no further discussion of these VCAA requirements is required with respect to this matter.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

	A.  New & Material

The issue of whether the appellant's discharge from military service constitutes a bar to VA compensation benefits was initially denied in March 2002 because the evidence showed that the Veteran was discharged from service under other than honorable conditions for willful and persistent misconduct after being found guilty of using drugs.  After receiving notice of the March 2002 decision, the Veteran did not finalize an appeal of the denial of that issue.  [Rather, although he initiated an appeal of that denial by filing a notice of disagreement, he then (several months later in October 2002) withdrew his notice of disagreement.]  Later, in November 2008, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Prior to the appellant's current claim, VA revised 38 C.F.R. § 3.156(c) which addresses service department records.  See Fed. Reg. 52,455-52, 457 (Sept. 6, 2006) (as codified at 38 C.F.R. § 3.156(c) (2011)).  38 C.F.R. § 3.156(c) was revised to clarify VA's current practice.  When VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later.  The pertinent revisions include removal of the "new and material" requirement in 38 C.F.R. § 3.156(c).

Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c)(1) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2011).

Here, relevant evidence of record at the time of the March 2002 administrative decision consisted of the appellant's service treatment records (STRs) and personnel records pertaining to the facts and circumstances of his discharge.  The appellant's full personnel file does not appear to have been of record.  The appellant's DD 214 shows that he was discharged under other than honorable conditions; the narrative reason for his separation was misconduct/drug abuse.  His STRs show that he had surgery on his jaw to remove a benign tumor on December 12, 2000.  The personnel records show that the appellant was counseled for violation of losing his identification card in June 2000.  In January 2001, he was found to be in violation of Article 112a for using a controlled substance (THC) on or within 14 days prior to December 22, 2000.  An administrative separation by reason of misconduct due to drug abuse was recommended; the appellant was subsequently discharged as recommended in March 2001.

Accordingly, at the time of the denial of the issue of whether the appellant's discharge from military service constitutes a bar to VA compensation benefits in March 2002, the claims folder contained no competent evidence to indicate that appellant did not engage in willful and persistent misconduct.  Thus, the RO, in March 2002, decided that the appellant's discharge from military service constituted a bar to VA compensation benefits.  Although the appellant initiated an appeal of that decision, several months later he withdrew his notice of disagreement.  Thus, the March 2002 decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

In reaching the conclusion that the March 2002 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. Oct. 7, 2011).  Here, the Board acknowledges that the appellant filed a timely notice of disagreement to the March 2002 decision in June 2002 and requested a hearing.  In October 2002, however, the appellant indicated that he was withdrawing his request for a hearing and was instead going to apply for a discharge upgrade through the United States Marine Corps (USMC) discharge review board.  The Board considers that appellant's October 2002 correspondence to be a withdrawal of the appeal as he indicated that he was instead going to pursue his claim by applying for a discharge upgrade.  The March 2002 administrative decision is thus final.  

The relevant evidence received since the March 2002 denial consists of the Veteran's complete personnel records in addition to the decision of the discharge review board.  The personnel records contain additional information pertaining to the appellant's discharge, including statements from commanding officers.

Because relevant service personnel records that were in existence but unavailable at the time of the prior final rating decision have been obtained and added to the record, the provisions of 38 C.F.R. § 3.156(c) are for application.  Because the newly received official service department records are relevant to the appellant's claim, reconsideration of the issue of whether the appellant's discharge from military service constitutes a bar to VA compensation benefits is warranted.

	B.  Character of Discharge from Service

The appellant contends that he did not engage in willful and persistent misconduct in service.  He contends that a positive urinalysis in January 2001 from a sample taken in December 2000, was a false positive as a result of prescription pain killers following jaw surgery to remove a benign tumor on December 12, 2000.  See, e.g., December 2009 statement.  

Under VA laws and regulations and for benefits purposes, a veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(a) (2011).

The provisions of 38 C.F.R. § 3.12 provide that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2011).  The regulation provides that such a discharge includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  Such a discharge will be a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b) (2011).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n) (2011).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2011).

Here, the appellant served on active duty from February 2000 to March 2001. The appellant's service personnel records show that his discharge in March 2001 was under other than honorable conditions.  His DD 214 shows that the reason for separation was misconduct due to drug abuse.  In a March 2002 administrative decision, the RO determined that the character of the appellant's discharge from service was a bar to receipt of VA benefits because the "other than honorable" discharge in March 2001 was issued as a result of willful and persistent misconduct.  Pursuant to an April 2003 decision of the Department of the Navy Naval Discharge Review Board, a DD 215 was issued amending the narrative reason for separation to misconduct.  

The appellant does not allege that he was insane at the time that his urine sample was taken in December 2000.  As noted above, he instead contends that the urinalysis showed a false positive due to the use of prescription pain killers.  

According to the appellant's personnel records, he was disciplined twice in service.  In June 2000, he was counseled for violation of losing his identification card.  In January 2001, he was found in violation of Article 112a for using a controlled substance on or within 14 days prior to December 22, 2000.  The urinalysis consent form signed by the appellant and dated December 22, 2000, shows that he listed taking several drugs for medical reasons, including ibuprofen and oxycodone/acetaminophen.  

In connection with his discharge, a statement from a commanding officer dated in February 2001 indicates that the appellant pled guilty to the use of a controlled substance, THC.  His self-admitted use of drugs was found to be not in keeping with the good order and discipline of the Marine Corps.  The appellant's performance was opined to have been significantly below that of his peers, especially when off duty.  The appellant was thought to have been involved to a greater or lesser extent with numerous other disciplinary problems above and beyond his drug involvement.  In addition, a military protective order had been issued against him due to his conduct with a civilian that worked at the same dining facility to which he was assigned.  The appellant was thought to have been a cancer in the corps who not only created disruption in his own right, but also encouraged others to act as he did.  The Board observes that the appellant's personnel records do not include any copy of a military protective order being issued against him.  Furthermore, as noted above, the appellant only had two disciplinary actions against him in service.  

A statement for an assistant battalion logistics officer also dated in February 2001 indicates that the specific basis for discharge was the appellant's documented use of a controlled substance.  His use of illegal controlled substances was contrary to the policies of good order and discipline of the command.  

In a December 2009 statement, the appellant reported that he took out a military protection order against a civilian, as opposed to an order being issued against him.  The appellant indicated that he did not use drugs in service; he reported taking a second drug test in service, which was reportedly negative.  The Board observes that the appellant's personnel and service treatment records fail to show any additional drug tests.  Indeed, the appellant himself admitted that the results of the second drug test are not of record.  The appellant submitted a certificate dated in March 2001 showing that he completed a drug awareness course.

At his hearing in February 2010, the Veteran denied using drugs.  He also testified regarding being prescribed medications following his jaw surgery in service.  

Based on a review of the evidence, the Board concludes that the appellant's discharge from service does not constitute a bar to VA compensation benefits.   The Board finds that, for VA compensation benefits purposes, the appellant's behavior in service does not constitute willful and persistent misconduct.  As discussed above, the isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  In this case, the evidence fails to show that the one positive urinalysis test for THC establishes willful and persistent misconduct.  Indeed, the evidence does not conclusively establish that the appellant did use drugs in service.  As noted above, the appellant reported using prescription drugs at the time of the urinalysis following the removal of a benign tumor from his jaw.  The appellant's STRs clearly show that he did in fact have surgery in December 2000, the same month that his urine sample was taken.  The appellant is competent to report taking medication at the time his urine sample was taken.  Layno v. Brown, 6 Vet. App. 465 (1994).  No medical evidence has been presented to dispute the possibility that the result of the urinalysis was a false positive due to prescription medication usage as asserted by the appellant.  

In this regard, the Board observes that the appellant's personnel records include a statement from a commanding officer dated in February 2001 indicating that the appellant pled guilty to using drugs in service.  Even if that were true, the Board reiterates that one positive urinalysis is insufficient to show a pattern of persistent and willful misconduct.  Furthermore, the only other disciplinary action in service was for the loss of the appellant's identification card.  As the appellant's service personnel records only show two instances of disciplinary action, as there is only evidence of one positive urinalysis, and as the isolated and infrequent use of drugs by itself will not be considered willful misconduct, the Board is unable to conclude that willful and persistent misconduct has been shown.  

In reaching this conclusion, the Board acknowledges the February 2001 commanding officer statement indicating that the appellant was thought to have been a cancer in the corps who not only created disruption in his own right, but also encouraged others to act as he did.  The Board also acknowledges that this statement indicates that the appellant had a military protective order taken out against him, which the appellant disputes.  However, the Board reiterates that the appellant's personnel records only show two instances of disciplinary action and do not show a military protective order being taken out against him.  Additionally, even if the appellant did cause disruption, the evidence fails to show that he engaged in willful and persistent misconduct, as evidenced by only being disciplined twice in service.  Thus, the Board concludes that the evidence of record does not establish a pattern of willful and persistent misconduct in service.  

Therefore, following a review of the evidence, Board finds that the appellant's actions during service were not willful and persistent misconduct.  Accordingly, the Board finds that the character of the appellant's discharge is not a bar to the payment of VA compensation benefits.  38 C.F.R. §§ 3.12(d)(4), 3.301(c)(3).


ORDER

The character of the appellant's discharge from service is not a bar to entitlement to VA compensation benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


